I am constrained to dissent to the opinion of Mr. Justice Hydrick. The contract in question required the respondent to cut all timber of the specified size. To hold otherwise and allow the respondent to pick, select and cull out the best and leave the other would be inequitable and unjust, and do something that was not contemplated by the parties to the contract; would be one-sided and wanting in mutuality, and work a hardship to the appellant and give the respondent an unfair advantage that never was intended or thought of when contract was entered into.
I think the judgment should be reversed.